Citation Nr: 0320492	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from July 1972 to 
June 1976.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision.  

In June 2002, the Board sent a letter to the veteran, 
notifying him that the private attorney he had appointed to 
represent him before VA was no longer authorized to represent 
claimants for VA benefits, and that therefore, the Board 
would not provide the private attorney with information 
regarding the veteran's claim.  The veteran was also advised 
that he could continue pursuing his claim without 
representation, or he could select a new representative.  The 
veteran has not responded to the Board's letter or otherwise 
indicated that he wants another representative, and 
therefore, the Board will assume that the veteran wishes to 
represent himself.  

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claim on appeal.  See also 38 C.F.R. 
§ 3.159. 

2.  Review the Social Security 
Administration (SSA), private, and VA 
records associated with the claims file 
following the issuance of the 
supplemental statement of the case in 
September 2001.  

3.  Advise the veteran that VA has made 
numerous attempts to obtain records 
relating to his participation in the 
Vietnam Era Twin Registry, and that these 
efforts have thus far been unsuccessful.  
Advise him that VA will proceed to decide 
his appeal without these records unless 
he is able to submit them.  Allow an 
appropriate period of time within which 
to respond.

4.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers for PTSD 
since April 2003.  Request his 
authorization to release any identified 
private medical records.  Attempt to 
obtain copies of any treatment records 
identified, as authorized by the veteran.  

5.  Make a determination, based on his 
military service records, whether the 
veteran is a veteran of combat.  If it is 
determined that he is a combat veteran, 
proceed to paragraph #8 below.

6.  If it is determined that the veteran 
is not a veteran of combat, give him 
another opportunity to provide details 
about his alleged stressors.  Advise him 
that, if possible, he should provide 
specific names of individuals who were 
also present (or injured or killed) 
during the incidents.  Let him know that 
he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to the 
incidents.

7.  If, and only if, the veteran provides 
information that is sufficiently 
specific, make a request to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for stressor 
verification.  If the USASCRUR is not 
contacted, the reason for this should be 
noted in the claims folder.

8.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor.  

e.  Comment on the October 2001 
letter from Kurt Dilday, M.D., in 
which the veteran was diagnosed as 
having PTSD arising from events 
which reportedly occurred during 
military service in Vietnam.  Do you 
agree or disagree with the 
conclusions made by Dr. Dilday in 
this letter?  

f.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

9.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

10.  Thereafter, if the benefits sought 
on appeal remain denied, provide the 
veteran (and any representative) with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the last supplemental statement of the 
case in September 2001) and discussion of 
all pertinent regulations, including the 
VCAA and the most recent version of 38 
C.F.R. § 3.304(f).  Allow an appropriate 
period of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


